Motion to amend order of reversal denied, except as to the fifth conclusion of law, which is struck out, and except also that as to the findings of fact numbered 10, 11, 17, 18, 24, 28 and 29, and conclusions of law numbered first, second, third, fourth and sixth, the order of reversal entered May 10, 1933, is amended so as to state that said order is not to be taken as an affirmance or approval of said findings of fact and conclusions of law, as they have not been passed upon because of our determination that the Statute of Limitations was a bar. [See 238 App. Div. 291; post, p. 759.]